BLATCHFORD, District Judge.
As the legal title to the vessel is in the respondent Towns, and has never passed from him, by a bill of sale, and as the libellant is seeking, therefore, in this suit, to enforce a merely equitable interest against such legal title, and a possession asserted by the respondent under it, I think the case is one of which a court of admiralty will not take cognizance, to deliver possession of the vessel to the libellants. A petitory suit, to try the title to a vessel, must be confined to, and based on, a legal title. Kellum v. Emerson [Case No. 7,669]; Kynoch v. The S. C. Ives [Id. 7,958]. Whatever rights the libellant has must be enforced in some other forum. The libel is dismissed, with costs.